MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016	ME	136	
Docket:	   BCD-15-103	
Argued:	   December	8,	2015	
Decided:	  August	16,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                                        DONALD	PETRIN	et	al.	
	
                                               v.	
                                                	
                                     TOWN	OF	SCARBOROUGH	
	
	
HJELM,	J.	

        [¶1]		In	2012,	the	Town	of	Scarborough	reassessed	the	tax	valuation	of	

parcels	 of	 land	 located	 in	 several	 areas	 within	 the	 Town,	 including	 the	 Pine	

Point,	Higgins	Beach,	and	Pillsbury	Shores	neighborhoods.		Donald	Petrin	and	

other	 plaintiffs1	 (collectively,	 the	 Taxpayers)	 own	 parcels	 of	 land	 in	 those	


    1		The	appellants	are	Donald	Petrin,	Philip	Lebel,	Robert	and	Roberta	Mulazzi,	Patricia	and	Luke	

Brassard,	Robert	and	Michele	Demkowicz,	Gerald	and	Judith	Gaudette,	Jeffrey	Fink,	Dave	and	Robin	
Provencher,	 Albert	 and	 Marcia	 Hunker,	 Robert	 and	 Tookie	 Clifford,	 Richard	 and	 Judith	 Mushial,	
Robyn	Fink,	Kathy	Tito,	Gregory	Campbell,	Carolyn	and	Norman	Brackett,	Glorian	and	George	Yerid,	
Joanne	and	Bill	Mahoney,	Jack	Shapiro,	Paul	and	Louise	Houde,	Daniel	and	Lori	McKeown,	Robert	
and	 Linda	 Voskian,	 Irene	 Shevenell,	 William	 and	 Joann	 Browning,	 Richard	 and	 Julie	 Mullen,	 Vince	
and	Barbara	Bombaci,	Thomas	Curley,	Alyson	Bristol,	John	Haskell,	Koni	Jaworski,	Paul	and	Priscilla	
Reising,	Preston	Leavitt,	Jeffrey	and	Jennifer	Seaver,	Diane	and	Robert	Gayton,	and	Claire	Fitzpatric.	

   The	record	reveals	some	confusion	about	the	status	of	two	of	the	plaintiffs.		First,	according	to	
the	 complaint,	 plaintiff	 Koni	 Jaworski	 owns	 Lot	 32	 on	 Tax	 Map	 U002.	 	 The	 abatement	 application	
associated	with	that	parcel	was	filed	under	a	different	named	owner,	whose	name	also	appears	as	
the	 owner	 on	 the	 tax	 card	 for	 that	 parcel.	 	 That	 person	 is	 not	 a	 named	 plaintiff.	 	 Second,	 the	
complaint	alleges	that	plaintiff	John	Haskell	owns	Lot	80	on	Tax	Map	U001	and	that	he	sought	an	
abatement	for	that	parcel.		The	tax	card	for	that	parcel,	however,	identifies	a	different	person	as	the	
owner.		The	record	indicates	that	John	Haskell	applied	for	an	abatement	for	a	different	parcel—Lot	
138	 on	 Tax	 Map	 U002—but	 that	 the	 assessment	 for	 that	 parcel	 decreased	 as	 a	 result	 of	 the	
2	

neighborhoods.	 	 As	 a	 result	 of	 the	 partial	 revaluation,	 the	 municipal	

assessments	of	their	parcels	of	land	increased.		The	Taxpayers	unsuccessfully	

sought	 abatements	 from	 the	 Town	 Assessor	 and	 the	 Scarborough	 Board	 of	

Assessment	Review.		The	Taxpayers	now	appeal	from	a	judgment	entered	in	

the	 Business	 and	 Consumer	 Docket	 (Horton,	J.)	 concluding	 that	 they	 do	 not	

have	 standing	 to	 assert	 one	 of	 their	 challenges	 but	 otherwise	 affirming	 the	

Board’s	decision.	

        [¶2]	 	 We	 conclude	 that	 the	 Taxpayers	 have	 standing	 to	 pursue	 all	 of	

their	 challenges.	 	 We	 also	 determine	 that	 one	 of	 the	 Town’s	 assessment	

practices	is	contrary	to	Maine	law	and	that	the	Board	erred	by	concluding	that	

the	 unlawful	 practice	 did	 not	 result	 in	 discriminatory	 assessments	 of	 the	

Taxpayers’	 properties.	 	 We	 therefore	 remand	 to	 the	 Business	 and	 Consumer	

Docket	with	instructions	to	remand	to	the	Board	for	further	proceedings.		

                                        I.		BACKGROUND	

        [¶3]		The	Town	of	Scarborough	last	conducted	a	town-wide	valuation	of	

the	approximately	8,500	parcels	of	land	located	within	the	Town	in	2005.		As	

the	 Board	 found,	 however,	 on	 an	 ongoing	 basis	 the	 Town	 Assessor	 monitors	

sales	 of	 Scarborough	 property	 and	 conducts	 annual	 studies	 to	 ensure	 that,	

2012	partial	revaluation	that	is	at	issue	in	this	case.		These	issues	do	not	affect	our	overall	analysis	
and	are	better	addressed	by	the	Scarborough	Board	of	Assessment	Review	on	remand.	
                                                                                                         3	

based	 on	 those	 sales,	 real	 estate	 assessments	 comply	 with	 applicable	 legal	

requirements.		In	2012,	Town	Assessor	Paul	Lesperance	revalued	properties	

in	 certain	 neighborhoods	 based	 on	 his	 ongoing	 analysis	 of	 sales	 data.	 	 This	

partial	revaluation	resulted	in	decreased	assessments	for	475	properties	but	

increased	assessments	for	279	properties,	including	properties	owned	by	the	

Taxpayers.	 	 Specifically,	 assessments	 of	 waterfront	 properties	 in	 Higgins	

Beach	 and	 Pine	 Point	 increased	 by	 20%	 and	 25%,	 respectively,	 and	

assessments	 of	 interior,	 water-influenced	 properties2	 in	 Pillsbury	 Shores	

increased	by	17%.	

	       [¶4]	 	 In	 early	 2013,	 the	 Taxpayers	 filed	 separate	 applications	 with	

Lesperance	 requesting	 abatements	 for	 the	 2012	 tax	 year	 pursuant	 to	

36	M.R.S.	§	841(1)	 (2015).	 	 In	 their	 applications,	 the	 Taxpayers	 alleged	 that	

the	 partial	 revaluation	 resulted	 in	 unjustly	 discriminatory	 assessments	 of	

their	 properties.	 	 Lesperance	 denied	 the	 applications,	 and	 the	 Taxpayers	

appealed	 to	 the	 Scarborough	 Board	 of	 Assessment	 Review	 pursuant	 to	




    2		As	Lesperance’s	testimony	establishes,	and	the	parties	appear	to	agree,	a	“water-influenced”	

property	is	one	that	is	located	in	close	proximity	to—but	does	not	directly	border—a	body	of	water.	
See	 generally	 4	 C.M.R.	 18	 125	 201-1	 §	 1(AA)	 (2015)	 (defining	 “waterfront	 property”	 to	 include	
property	 “bounded	 by	 a	 body	 of	 water	 or	 waterway”	 and	 property	 “whose	 value	 is	 measurably	
influenced	by	its	access	or	proximity	to	the	water”	(emphasis	added)).	
4	

36	M.R.S.	§	843(1)	 (2015).3	 	 After	 granting	 the	 Taxpayers’	 request	 to	

consolidate	 the	 appeals,	 the	 Board	 held	 a	 hearing	 on	 three	 dates	 in	 August	

through	October	of	2013.		

         [¶5]	 	 The	 testimony	 and	 evidence	 presented	 at	 the	 hearing	 focused	 on	

two	topics:	(1)	the	basis	for	the	2012	partial	revaluation,	and	(2)	assessment	

practices	affecting	the	Town’s	valuation	of	large	lots	and	contiguous	lots	held	

in	 common	 ownership.	 	 Because	 we	 conclude	 that	 the	 Board	 erred	 in	 its	

analysis	 of	 municipal	 valuations	 of	 contiguous	 lots	 held	 in	 common	

ownership,	we	focus	our	outline	of	the	evidence	on	that	point.		

         [¶6]	 	 At	 the	 hearing	 before	 the	 Board,	 Lesperance	 testified	 about	 an	

assessment	 methodology	 for	 valuing	 lots	 larger	 than	 one	 acre,	 and	 another	

methodology	for	valuing	adjacent	lots	held	in	common	ownership.		Although	

during	 the	 Board	 proceedings	 the	 parties	 referenced	 these	 practices	 in	 an	

undifferentiated	 way	 as	 the	 “excess	 land	 program,”	 they	 are	 actually	 two	

different	practices.	

         [¶7]	 	 As	 to	 the	 first	 practice—in	 effect,	 a	 “large	 lot”	 program—

Lesperance	 explained	 that	 when	 assessing	 parcels	 that	 are	 larger	 than	 one	

acre,	the	Town	recognizes	the	diminishing	value	of	land	in	“excess”	of	its	base	

     3		Owners	of	a	total	of	forty-three	parcels	filed	applications	with	the	Board.		Of	those	taxpayers,	

the	owners	of	thirty-five	parcels	pursue	their	challenges	on	this	appeal.	
                                                                                         5	

lot.		See	4	C.M.R.	18	125	201-1	§	1(D)	(2015)	(defining	“base	lot”	as	“a	parcel	

of	land	.	.	.	which	meets	municipal	guidelines	for	development”).		The	base	lot	

is	a	portion	of	the	overall	lot	and	is	assigned	a	specific	value	depending	on	the	

zoning	district	in	which	the	lot	is	located.		The	area	in	excess	of	the	base	lot	is	

then	assigned	a	diminishing	value	pursuant	to	a	curve.		The	effect	is	that	the	

value	 assigned	 to	 the	 excess	 land	 within	 a	 single	 parcel—that	 is,	 the	 land	 in	

excess	of	the	base	lot—is	less	than	the	value	that	excess	land	would	have	if	it	

were	 assessed	 at	 the	 same	 valuation	 rate	 used	 for	 the	 base	 lot.	 	 Lesperance	

testified	 that	 the	 Town	 applies	 this	 valuation	 method	 to	 large	 parcels	 that	

could	be	divided	into	smaller	lots,	in	part	because	lots	are	not	valued	based	on	

their	development	potential.	

      [¶8]	 	 In	 contrast	 to	 the	 practice	 that	 affects	 the	 assessment	 of	 single	

parcels	larger	than	one	acre,	Lesperance	testified	about	an	“abutting	property	

benefit”	that	is	also	available	to	property	owners,	but	only	upon	their	request.		

Under	that	practice,	two	separate	but	abutting	parcels	in	common	ownership	

are	 treated	 as	 a	 single	 parcel	 for	 assessment	 purposes.	 	 Based	 on	 the	 same	

general	 principle	 of	 diminishing	 property	 value	 that	 underlies	 the	 large	 lot	

program,	the	overall	tax	assessment	for	abutting	parcels	is	less	than	it	would	

be	 if	 the	 parcels	 were	 assessed	 separately.	 	 Lesperance	 testified,	 as	 an	
6	

illustration,	 that	 if	 each	 parcel	 is	 one-half	 acre	 and	 the	 owner	 requests	 the	

abutting	 property	 benefit,	 the	 Town	 values	 the	 combined	 parcels	 as	 if	 they	

were	 a	 one-acre	 base	 lot,	 resulting	 in	 a	 lower	 overall	 tax	 assessment.		

Lesperance	 also	 testified	 about	 a	 specific	 example	 where	 the	 first	 of	 two	

abutting	 lots	 is	 one	 acre.	 	 He	 stated	 that	 if	 the	 second	 parcel—which	 he	

characterized	 as	 “excess	 land”—were	 assessed	 separately,	 “the	 valuation	

would	 be	 much	 higher.”	 	 In	 both	 circumstances,	 therefore,	 the	 abutting	

property	 program	 results—as	 Lesperance	 testified—in	 a	 “tax	 savings”	 to	 the	

owner	of	the	abutting	lots.	

          [¶9]		Lesperance	stated	that	there	were	twenty	or	thirty	sets	of	parcels	

in	 Scarborough	 that	 benefitted	 from	 the	 abutting	 property	 program,	 mostly	

located	in	the	Prouts	Neck	neighborhood.		The	evidence	also	establishes	that	

with	the	exception	of	one	of	the	Taxpayers,	Preston	Leavitt,	who	owns	at	least	

two	 abutting	 parcels,	 all	 of	 the	 Taxpayers	 own	 single	 parcels.4	 	 None	 of	 the	

Taxpayers	owns	a	parcel	larger	than	one	acre.	

	         [¶10]		In	a	written	decision	issued	in	December	2013,	the	Board	denied	

the	 Taxpayers’	 consolidated	 appeals.	 	 The	 Board	 found,	 inter	 alia,	 that	

     4	 	 The	 record	 does	 not	 appear	 to	 reveal	 whether	 Leavitt	 receives	 the	 favorable	 tax	 treatment,	

available	only	upon	request,	that	arises	from	the	abutting	property	program.		On	remand,	the	Board	
will	 need	 to	 address	 how	 our	 holding	 affects	 Leavitt’s	 standing	 to	 challenge	 that	 practice.	 	 The	
uncertainty	regarding	Leavitt’s	particular	situation,	however,	does	not	affect	our	overall	analysis.	
                                                                                   7	

Lesperance’s	 “appraisal	 techniques	 were	 thorough	 and	 well-grounded	 in	

expert	assessing	methodology,”	that	he	“did	not	use	systematic	or	intentional	

methods	 to	 create	 a	 disparity	 in	 valuations”	 or	 rely	 on	 “unfounded	 or	

arbitrary”	assumptions,	and	that	any	errors	in	the	analysis	“did	not	affect	the	

overall	equity	of	the	assessments.”		The	Board	further	stated	that	its	“primary	

concern	 [about	 the	 abutting	 property	 program]	 was	 that	 the	 second	 lot	

reduction	must	be	requested	and	that	this	policy	may	not	be	widely	known	in	

town.”	 	 Nevertheless,	 the	 Board	 “concluded	 that	 the	 actual	 impact	 of	 this	

policy	was	minor	and	did	not	make	the	assessments	discriminatory.”	

	     [¶11]	 	 In	 January	 2014,	 pursuant	 to	 36	 M.R.S.	 §	 843(1)	 and	 M.R.	

Civ.	P.	80B,	the	Taxpayers	appealed	the	Board’s	decision	in	a	complaint	filed	in	

the	 Superior	 Court	 (Cumberland	 County).	 	 On	 application	 by	 the	 Taxpayers,	

the	case	was	transferred	to	the	Business	and	Consumer	Docket.		In	its	ensuing	

judgment,	 the	 court	 concluded	 that	 the	 Taxpayers	 did	 not	 have	 standing	 to	

seek	remedial	relief	 based	on	the	methods	used	by	the	Town	to	assess	large	

single	parcels	and	abutting	parcels	in	common	ownership	because	the	Town	

uses	 those	 methods	 uniformly	 and	 so	 the	 Taxpayers’	 properties	 were	 not	

treated	differently	than	the	properties	of	other	taxpayers.		On	the	merits	of	the	

remaining	 challenges,	 the	 court	 affirmed	 the	 Board’s	 decision	 to	 deny	 the	
8	

abatement	 applications.	 	 The	 Taxpayers	 appealed	 pursuant	 to	 5	 M.R.S.	

§	11008(1)	(2015).	

                                               II.		DISCUSSION	

          [¶12]	 	 The	 Taxpayers	 argue	 that	 the	 evidence	 in	 the	 record	 compelled	

the	 Board	 to	 find	 that	 they	 bear	 an	 unequal	 share	 of	 the	 Town’s	 overall	 tax	

burden	 because	 (1)	 the	 Town’s	 assessment	 practices	 affecting	 large	 parcels	

and	 abutting	 parcels	 in	 common	 ownership	 create	 a	 discriminatory	 effect	

unfavorable	 to	 them,5	 and	 (2)	 the	 2012	 partial	 revaluation	 was	 based	 on	

flawed	data	and	arbitrarily	targeted	certain	waterfront	and	water-influenced	

neighborhoods.	

          [¶13]		When	the	trial	court	acts	as	an	appellate	tribunal	in	reviewing	a	

decision	of	a	municipal	Board	of	Assessment	Review,		

          we	 review	 the	 Board’s	 decision	 directly	 for	 abuse	 of	 discretion,	
          errors	 of	 law,	 and	 sufficient	 evidence.	 	 That	 the	 record	 contains	
          evidence	 inconsistent	 with	 the	 result,	 or	 that	 inconsistent	
          conclusions	 could	 be	 drawn	 from	 the	 evidence,	 does	 not	 render	
          the	Board’s	findings	invalid	if	a	reasonable	mind	might	accept	the	
          relevant	evidence	as	adequate	to	support	the	Board’s	conclusion.			
	
Terfloth	 v.	 Town	 of	 Scarborough,	 2014	 ME	 57,	 ¶	 10,	 90	 A.3d	 1131	 (citation	

omitted)	(quotation	marks	omitted).	

     5	 	 Although	 the	 Board’s	 decision	 explicitly	 addressed	 only	 the	 benefit	 offered	 to	 the	 owners	 of	

contiguous	lots,	the	Board’s	general	acceptance	of	the	Assessor’s	appraisal	techniques	constitutes	at	
least	an	implied	finding	that	the	assessment	practice	applicable	to	large	single	lots	was	proper.	
                                                                                         9	

      [¶14]		“A	town’s	tax	assessment	is	presumed	to	be	valid.”		Ram’s	Head	

Partners,	LLC	v.	Town	of	Cape	Elizabeth,	2003	ME	131,	¶	9,	834	A.2d	916.		To	

rebut	 this	 presumption,	 a	 taxpayer	 bears	 an	 affirmative	 burden	 of	 proving	

that	 the	 assessed	 value	 of	 the	 property	 is	 “manifestly	 wrong”	 by	

demonstrating	 “(1)	 that	 [the]	 property	 was	 substantially	 overvalued	 and	 an	

injustice	 resulted	 from	 the	 overvaluation;	 (2)	 that	 there	 was	 unjust	

discrimination	in	the	valuation	of	the	property;	or	(3)	that	the	assessment	was	

fraudulent,	 dishonest,	 or	 illegal.”	 	 Terfloth,	 2014	 ME	 57,	 ¶	 12,	 90	 A.3d	 1131	

(quotation	 marks	 omitted).	 	 Here,	 the	 Taxpayers	 argue	 only	 that	 there	 was	

unjust	discrimination	in	the	valuation	of	their	properties.			

      [¶15]	 	 The	 prohibition	 against	 unjust	 discrimination	 in	 property	

taxation	 derives	 from	 article	 IX,	 section	 8	 of	 the	 Maine	 Constitution	 and	 the	

Equal	 Protection	 Clause	 of	 the	 Fourteenth	 Amendment	 to	 the	 United	 States	

Constitution.	 	 Ram’s	 Head,	 2003	 ME	 131,	 ¶	 9,	 834	A.2d	 916.	 	 Article	 IX,	

section	8	provides	that	“[a]ll	taxes	upon	real	and	personal	estate,	assessed	by	

authority	of	this	State,	shall	be	apportioned	and	assessed	equally	according	to	

the	 just	 value	 thereof.”	 	 To	 satisfy	 this	 requirement,	 a	 municipality	 must	

ensure,	first,	that	each	property	is	assessed	at	“just	value,”	which	is	equivalent	

to	 “market	 value,”	 Weekley	 v.	 Town	 of	 Scarborough,	 676	 A.2d	 932,	 934	
10	

(Me.	1996)	 (quotation	 marks	 omitted),	 and,	 second,	 that	 the	 tax	 burden	 is	

“apportioned	and	assessed	equally”	in	order	to	prevent	unjust	discrimination	

between	 or	 among	 taxpayers,	 Me.	 Const.	 art.	 IX,	 §	 8;	 see	 also	 Terfloth,	

2014	ME	57,	¶	11,	90	A.3d	1131.		To	achieve	an	equitable	distribution	of	the	

overall	 tax	 burden,	 assessors	 must	 apply	 a	 “relatively	 uniform	 rate”	 to	 all	

“comparable	 propert[ies]	 in	 the	 district.”	 	 Terfloth,	 2014	 ME	 57,	 ¶	11,	

90	A.3d	1131	(quotation	marks	omitted).	

      [¶16]	 	 Here,	 to	 prevail	 on	 their	 claim	 of	 unjust	 discrimination,	 the	

Taxpayers	had	the	burden	of	proving	to	the	Board	“that	the	assessor’s	system	

necessarily	 results	 in	 unequal	 apportionment.”	 	 Ram’s	 Head,	 2003	 ME	 131,	

¶	10,	834	A.2d	916	(quotation	marks	omitted).		Because	the	Board	concluded	

that	 the	 Taxpayers	 failed	 to	 meet	 that	 burden,	 we	 will	 vacate	 the	 Board’s	

decision	“only	if	the	record	compels	a	contrary	conclusion	to	the	exclusion	of	

any	 other	 inference.”	 	 Terfloth,	 2014	 ME	 57,	 ¶	 13,	 90	 A.3d	 1131	 (quotation	

marks	omitted).	

      [¶17]	 	 We	 first	 consider	 the	 Taxpayers’	 claim	 of	 unjust	 discrimination	

based	 on	 the	 Town’s	 assessment	 practices	 affecting	 commonly-owned	

contiguous	 lots	 (the	 “abutting	 property”	 program),	 which	 implicates	 the	
                                                                                     11	

question	of	standing.		We	then	address	the	Taxpayers’	remaining	challenges,	

which	are	directed	at	the	large	lot	program	and	the	2012	partial	revaluation.	

A.	   Abutting	Property	Program	

      [¶18]		The	Taxpayers	argue	that	the	court	erred	by	concluding	that	they	

lack	 standing	 to	 challenge	 the	 abutting	 property	 program.	 	 They	 go	 on	 to	

contend	that	on	the	merits,	the	Board	erred	by	concluding	that	the	practice	is	

constitutional	and	not	unjustly	discriminatory.		For	the	reasons	set	out	below,	

we	 conclude	 that	 the	 Taxpayers	 have	 standing	 and	 that	 the	 program	

necessarily	results	in	an	unequal	apportionment	of	the	municipal	tax	burden,	

which	operates	to	the	Taxpayers’	detriment.	

      1.	    Standing	

      [¶19]	 	 The	 Taxpayers	 assert	 that	 because	 their	 properties	 did	 not	

receive	the	favorable	tax	treatment	granted	to	owners	of	abutting	parcels	who	

requested	the	benefit,	they	have	suffered	a	particularized	injury	and	thus	have	

standing	 to	 challenge	 that	 practice.	 	 Conversely,	 the	 Town	 argues	 that	 the	

Taxpayers	do	not	have	standing	because	they	have	not	suffered	any	harm	that	

is	different	from	the	harm	experienced	by	all	other	taxpayers	in	Scarborough.		

Whether	 a	 party	 has	 standing	 is	 a	 question	 of	 law	 that	 we	 review	 de	 novo.		

Friends	of	Lincoln	Lakes	v.	Town	of	Lincoln,	2010	ME	78,	¶	8,	2	A.3d	284.	
12	

      [¶20]		When	a	taxpayer	seeks	remedial	relief	from	a	municipality’s	use	

of	a	practice	that	allegedly	results	in	an	unlawful	assessment,	the	taxpayer	is	

“required	 to	 show	 special	 or	 particularized	 injury:	 injury	 different	 from	 that	

incurred	 by	 every	 other	 taxpayer.”	 	 Lehigh	 v.	 Pittston	 Co.,	 456	 A.2d	 355,	 358	

(Me.	1983).		In	contrast,	a	request	for	preventative	relief,	such	as	an	injunction,	

requires	 no	 such	 showing.	 	 See	 Buck	 v.	 Town	 of	 Yarmouth,	 402	 A.2d	 860,	

861-62	(Me.	1979).		Here,	the	Taxpayers	do	not	seek	to	enjoin	the	Town	from	

favoring	 the	 owners	 of	 large	 or	 contiguous	 lots.	 	 Rather,	 they	 seek	 only	

remedial	 relief	 for	 the	 Town’s	 past	 use	 of	 practices	 that	 affected	 their	

2012	property	 tax	 assessments.	 	 Accordingly,	 the	 Taxpayers	 must	

demonstrate	a	particularized	injury.	

      [¶21]	 	 The	 Taxpayers	 meet	 this	 requirement	 because	 the	 abutting	

property	 program	 does	 not	 affect	 all	 properties	 in	 the	 same	 way.	 	 The	

challenged	practice	results	in	differing	tax	treatment	for	two	types	of	parcels:	

parcels	that	are	given	a	discounted	assessed	value,	with	a	resulting	tax	benefit	

to	 the	 owners	 of	 those	 parcels;	 and	 parcels	 that	 are	 assessed	 at	 full	 value,	

which	deprives	those	parcels’	owners	of	the	lower	assessment.		To	qualify	for	

the	discounted	assessment	rate,	a	parcel	must	abut	another	parcel	in	common	

ownership.	 	 For	 purposes	 of	 municipal	 tax	 assessments,	 an	 abutting	 parcel	
                                                                                                               13	

therefore	is	assessed	at	a	different—and	lower—rate	than	other	comparable	

parcels.	 	 Because	 the	 Taxpayers	 own	 properties	 that	 do	 not	 receive	 the	

comparatively	 favorable	 tax	 treatment	 that	 is	 conferred	 on	 abutting	 parcels,	

the	 Taxpayers	 have	 a	 “particular	 right	 to	 be	 pursued	 or	 protected,”	 Buck,	

402	A.2d	at	861	(quotation	marks	omitted)—that	is,	their	right	to	have	their	

properties	 taxed	 equitably	 in	 relation	 to	 the	 abutting	 properties,	 see	 Ram’s	

Head,	 2003	 ME	 131,	 ¶	 10,	 834	 A.2d	 916;	 Knight	 v.	 Thomas,	 93	 Me.	 494,	 500,	

45	A.	499	 (1900)	 (stating	 that	 a	 taxpayer	 has	 standing,	 based	 on	 a	 “personal	

interest,”	 to	 challenge	 a	 municipal	 tax	 assessment	 that	 results	 in	 an	 unequal	

allocation	 of	 the	 tax	 burden).	 	 The	 Taxpayers	 have	 demonstrated	 a	

particularized	 injury	 and	 as	 a	 matter	 of	 law	 have	 standing	 to	 challenge	 the	

abutting	property	program.6	

        [¶22]	 	 We	 now	 address	 the	 merits	 of	 the	 Taxpayers’	 challenge	 to	 the	

Town’s	assessment	of	commonly-owned	abutting	parcels.	




   6		 The	 Taxpayers	 also	 argue	 that	 the	 court	 erred	 by	 concluding	 that	 they	 lack	 standing	 to	
challenge	 the	 other	 arm	 of	 the	 excess	 land	 program—the	 large	 lot	 program—which	 affects	 the	
Town’s	valuation	of	lots	larger	than	one	acre.		For	the	same	reasons	that	establish	the	Taxpayers’	
standing	to	challenge	the	abutting	property	program,	the	Taxpayers	have	standing	to	challenge	the	
large	 lot	 program,	 because	 it	 results	 in	 an	 overall	 lower	 assessment	 rate	 applicable	 to	 large	 lots,	
compared	to	the	overall	rate	that	applies	to	smaller	lots.	
14	

      2.	    Unjust	Discrimination	

      [¶23]	 	 The	 Taxpayers	 argue	 that	 the	 abutting	 property	 program	 is	

unconstitutional	on	its	face	and	that	the	Board	erred	by	concluding	that	it	did	

not	 have	 a	 discriminatory	 effect	 adverse	 to	 their	 interests.	 	 This	 argument	

requires	us	to	determine	whether	the	Taxpayers	have	demonstrated	that	the	

Board	 was	 compelled	 to	 conclude	 that	 the	 program	 necessarily	 resulted	 in	 a	

discriminatory	 apportionment	 of	 the	 municipal	 tax	 burden.	 	 See	 Ram’s	 Head,	

2003	ME	131,	¶	10,	834	A.2d	916.		We	conclude	that	the	Taxpayers	have	met	

that	burden.	

      [¶24]		The	prohibition	against	discriminatory	tax	assessments,	which	is	

rooted	 in	 the	 constitutional	 principle	 of	 equal	 protection,	 “protects	 the	

individual	 from	 state	 action	 which	 selects	 him	 out	 for	 discriminatory	

treatment	by	subjecting	him	to	taxes	not	imposed	on	others	of	the	same	class.”		

Hillsborough	 v.	 Cromwell,	 326	U.S.	620,	 623	 (1946).	 	 The	 taxing	 authority	 is	

therefore	 constitutionally	 required	 to	 achieve	 “a	 rough	 equality	 in	 tax	

treatment	 of	 similarly	 situated	 property	 owners,”	 thereby	 treating	 those	

property	 owners	 “evenhandedly.”	 	 Allegheny	 Pittsburgh	 Coal	 Co.	 v.	 Cty.	

Comm’n,	488	U.S.	336,	343,	345	(1989),	quoted	in	Ram’s	Head,	2003	ME	131,	

¶	10,	 834	 A.2d	 916.	 	 Although	 a	 municipality	 is	 entitled	 to	 create	 various	
                                                                                    15	

classes	 of	 property	 and	 impose	 different	 tax	 burdens	 on	 those	 respective	

classes,	 “those	 divisions	 and	 burdens	 [must	 be]	 reasonable,”	 based	 on	 the	

character	of	the	properties	or	on	policy.		Allegheny,	488	U.S.	at	344.			

       [¶25]	 	 In	 Ram’s	 Head,	 we	 recognized	 that	 “[m]ost	 property	 tax	

discrimination	 cases	 involve	 a	 defined	 methodology	 that	 results	 in	 unequal	

treatment”	 of	 properties	 within	 the	 same	 class.	 	 2003	 ME	 131,	 ¶	 13,	

834	A.2d	916;	see	also	Allegheny,	488	U.S.	at	345	(holding	that	a	state	may	not	

engage	 in	 “intentional	 systematic	 undervaluation”	 of	 property	 (quotation	

marks	omitted)).		Additionally,	we	held	that	to	demonstrate	a	discriminatory	

effect	 of	 a	 challenged	 assessment	 practice,	 taxpayers	 need	 not	 present	

evidence	 of	 the	 actual	 value	 of	 the	 parcels	 that	 allegedly	 receive	 favorable	

treatment.		Ram’s	Head,	2003	ME	131,	¶	12,	834	A.2d	916.		Rather,	taxpayers	

may	 establish	 discrimination	 with	 proof	 that	 parcels	 owned	 by	 other	

taxpayers	 “are	 assessed	 at	 drastically	 lower	 valuations;	 that	 there	 are	 no	

distinctions	between	the	[two	sets	of]	properties	that	justify	the	disparity;	and	

that	any	rationale	offered	by	the	Town	for	the	lower	valuation[s]	is	unfounded	

or	arbitrary.”		Id.	

	      [¶26]	 	 Here,	 the	 Town	 uses	 a	 valuation	 methodology	 by	 which	 the	

assessor	 intentionally	 and	 systematically	 discounts	 the	 assessed	 value	 of	
16	

abutting	lots	in	common	ownership	for	the	sole	reason	that	there	is	a	common	

boundary	 between	 the	 two.	 	 Lesperance’s	 testimony	 establishes	 that	 the	

abutting	 property	 program	 is	 an	 outgrowth	 of	 the	 way	 the	 Town	 assesses	 a	

single	 parcel	 that	 is	 larger	 than	 one	 acre	 so	 that	 the	 value	 of	 the	 parcel	 that	

exceeds	the	base	lot	carries	less	value	than	the	base	lot	itself.		As	we	discuss	

below,	see	infra	¶	36,	the	Board	was	entitled	to	conclude	that	when	applied	to	

single	 lots,	 the	 assessment	 practice	 was	 proper.	 	 With	 the	 abutting	 property	

program,	however,	the	Town	treats	separate	but	abutting	lots	as	if	they	were	a	

single	 parcel,	 resulting	 in	 an	 artificially	 low	 overall	 assessment.	 	 The	 Town’s	

application	 of	 the	 large-lot	 assessment	 methodology	 to	 abutting	 parcels	 is	

necessarily	untenable	because	it	violates	Maine	law	in	two	ways.	

       [¶27]	 	 First,	 this	 practice	 violates	 the	 statutory	 requirement	 that	 each	

parcel	of	real	estate	must	be	assessed	separately.		See	36	M.R.S.	§	708	(2015)	

(stating	 that	 for	 each	 tax	 year,	 the	 assessor	 “shall	 estimate	 and	 record	

separately	the	land	value,	exclusive	of	buildings,	of	each	parcel	of	real	estate”	

(emphasis	 added)).	 	 We	 have	 explained	 that	 in	 implementing	 this	

requirement,	 “tax	 assessors	 have	 a	 reasonable	 degree	 of	 discretion	 in	

determining	 where	 individual	 parcels	 exist,”	 considering	 all	 of	 the	

circumstances.		City	of	Augusta	v.	Allen,	438	A.2d	472,	476-77	(Me.	1981).		The	
                                                                                                               17	

measure	of	discretion,	however,	does	not	mitigate	a	municipality’s	obligation	

under	 the	 law	 to	 treat	 “separate	 and	 distinct	 real	 estates	 belong[ing]	 to	 the	

same	 owner	 .	 .	 .	 as	 distinct	 subjects	 of	 taxation	 .	 .	 .	 [that]	 must	 be	 separately	

valued	 and	 assessed.”	 	 McCarty	 v.	 Greenlawn	 Cemetery	 Ass’n,	 158	Me.	388,	

393-94,	 185	A.2d	 127	 (1962)	 (quotation	 marks	 omitted).	 	 This	 requirement	

satisfies	 section	 708	 and	 preserves	 a	 taxpayer’s	 right	 to	 redeem	 each	 lot	

separately.	 	 See	 id.	 at	 393-94.	 	 The	 Town’s	 practice	 of	 undervaluing	 abutting	

lots	therefore	violates	the	requirement,	established	in	Maine	law,	of	separate	

assessments.7	

        [¶28]		Second,	the	abutting	property	program	violates	the	constitutional	

requirement	that	real	estate	be	assessed	at	just	value.		See	Me.	Const.	art.	IX,	

§	8.		As	Lesperance	explained,	when	a	property	owner	asks	the	Town	to	apply	

the	abutting	property	program,	the	owner	receives	a	“tax	savings.”		This	point	



   7		As	the	Town	correctly	notes,	an	assessor	is	authorized	to	combine	contiguous	lots	for	purposes	

of	assessment,	but	only	when	three	conditions	exist.		Specifically,	36	M.R.S.	§	701-A	(2015)	provides	
that		

        [f]or	the	purpose	of	establishing	the	valuation	of	unimproved	acreage	in	excess	of	an	
        improved	house	lot,	contiguous	parcels	.	.	.	may	be	valued	as	one	parcel	when:	each	
        parcel	is	5	or	more	acres;	the	owner	gives	written	consent	to	the	assessor	to	value	
        the	 parcels	 as	 one	 parcel;	 and	 the	 owner	 certifies	 that	 the	 parcels	 are	 not	 held	 for	
        sale	and	are	not	subdivision	lots.			

(Emphasis	added.)		Therefore,	by	its	plain	terms,	section	701-A	applies	only	when,	inter	alia,	“each	
parcel	 is	 5	 or	 more	 acres.”	 	 Id.	 	 The	 provision	 therefore	 does	 not	 allow	 the	 Town	 to	 apply	 its	
abutting	lot	program	when	either	parcel	is	smaller	than	five	acres.			
18	

is	 demonstrated	 by	 the	 evidence	 presented	 to	 the	 Board	 of	 examples	 where	

commonly-owned	 abutting	 lots	 are	 undervalued.	 	 In	 one	 of	 those	 examples,	

Lesperance	assessed	a	one-acre	parcel	at	nearly	$1.8	million,	and	an	abutting	

1.27-acre	 parcel	 at	 only	 $12,700,	 even	 though	 that	 abutting	 parcel	 was	

“buildable”	and	could	be	developed.		Lesperance	testified	that	these	separate	

parcels	were	“treated	as	one	parcel	for	assessment	purposes”;	that	the	owner	

was	 “benefiting”	 from	 that	 treatment;	 and	 that	 if	 the	 abutting	 lot	 were	

assessed	 separately,	 “the	 valuation	 would	 be	 much	 higher.”	 	 Lesperance’s	

testimony	therefore	allows	no	conclusion	other	than	that	the	abutting	parcel	

was	given	a	discounted	assessed	value	solely	because	of	the	abutting	property	

program	 and	 not	 because	 of	 any	 feature	 or	 quality	 of	 the	 parcel	 affecting	 its	

just	 value.	 	 Maine	 law	 does	 not	 permit	 the	 Town	 to	 engage	 in	 the	 fiction	 of	

treating	separate	smaller	abutting	lots	as	if	they	were	a	single	larger	lot,	which	

results	in	an	assessment	that	does	not	reflect	just	value.			

      [¶29]	 	 Because	 each	 parcel	 of	 real	 estate	 must	 be	 assessed	 separately	

and	 according	 to	 just	 value,	 regardless	 of	 whether	 the	 parcel	 abuts	 another	

parcel	in	common	ownership,	the	Town’s	rationale	for	the	abutting	property	

program	is	not	reasonable,	see	Allegheny,	488	U.S.	at	344,	and	cannot	serve	as	

the	basis	for	the	Town’s	assessments.	
                                                                                    19	

      [¶30]		Having	concluded	that	the	Town	failed	to	present	a	rationale	for	

the	 abutting	 property	 program	 that	 is	 reasonable	 and	 consistent	 with	 Maine	

law,	we	turn	to	the	dispositive	question	of	whether	the	Board	was	compelled	

to	find	that	the	practice	necessarily	results	in	unequal	tax	treatment.	

      [¶31]	 	 Lesperance	 testified	 that	 there	 are	 twenty	 to	 thirty	 taxpayers	

who	receive	favorable	tax	treatment	in	the	form	of	a	“tax	savings”	as	a	result	

of	the	abutting	property	program.		This	necessarily	means	that	those	who	do	

not	own	abutting	lots	are	subjected	to	taxes	that	are	not	imposed	on	owners	

of	lots	that	happen	to	be	abutting.		This	contravenes	the	Taxpayers’	rights	of	

equal	protection.		See	Hillsborough,	326	U.S.	at	623;	Ram’s	Head,	2003	ME	131,	

¶	 10,	 834	 A.2d	 916	 (stating	 that	 the	 “constitutional	 requirement	 is	 the	

seasonable	 attainment	 of	 a	 rough	 equality	 in	 tax	 treatment	 of	 similarly	

situated	property	owners”	(quotation	marks	omitted)).			

      [¶32]	 	 Arguing—as	 the	 Board	 found—that	 the	 undervaluation	 of	 the	

abutting	 lots	 does	 not	 result	 in	 a	 discriminatory	 apportionment	 of	 the	

municipal	 tax	 burden,	 the	 Town	 points	 to	 evidence	 of	 the	 relatively	 small	

number	of	taxpayers	who	receive	favorable	tax	treatment	under	the	abutting	

property	program,	relative	to	the	8,500	parcels	located	in	Scarborough	with	a	

total	 assessed	 valuation	 of	 approximately	 $3.5	 billion.	 	 The	 Town’s	 position,	
20	

however,	 rests	 on	 the	 incorrect	 notion	 that	 the	 proper	 remedy	 for	 unjust	

discrimination	 is	 an	 upward	 revision	 of	 the	 taxes	 for	 the	 properties	 that	

received	 favorable	 treatment	 in	 2012.	 	 Instead,	 as	 is	 established	 in	 a	

longstanding	 constitutional	 doctrine,	 “abatement	 is	 the	 proper	 remedy	 for	

unjust	 discrimination.”	 	 Ram’s	 Head,	 2003	 ME	 131,	 ¶	 15,	 834	 A.2d	 916	

(emphasis	 added)	 (collecting	 cases).	 	 Therefore,	 regardless	 of	 what	 future	

effect	 a	 proper	 assessment	 of	 abutting	 properties	 may	 have	 on	 the	

apportionment	 of	 tax	 burden	 among	 all	 of	 the	 Town’s	 property	 owners,	 the	

evidence	 compelled	 the	 Board	 to	 conclude	 that	 the	 Taxpayers’	 properties	

were	 assessed	 in	 a	 systematically	 discriminatory	 manner	 and	 that	 the	

Taxpayers	 are	 entitled	 to	 an	 abatement	 for	 the	 2012	 tax	 year.	 	 We	 must	

therefore	 remand	 this	 matter	 to	 the	 Business	 and	 Consumer	 Docket	 with	

instructions	 to	 remand	 to	 the	 Board	 for	 further	 proceedings	 to	 address	 the	

inequality	 in	 tax	 treatment	 affecting	 the	 Taxpayers	 because	 of	 the	 abutting	

property	program.	

B.	   Taxpayers’	Remaining	Challenges	

      [¶33]	 	 Although	 we	 remand	 this	 matter	 for	 the	 Board	 to	 address	 the	

unlawfully	discriminatory	effect	of	the	Town’s	abutting	property	program,	we	
                                                                                          21	

address	the	Taxpayers’	remaining	challenges	so	that	the	nature	and	scope	of	

the	municipal	proceedings	on	remand	are	clear.			

       [¶34]	 	 In	 their	 remaining	 arguments,	 the	 Taxpayers	 contend	 that,	 as	

with	 the	 abutting	 property	 program,	 the	 Town’s	 assessments	 of	 single	 lots	

that	 are	 larger	 than	 one	 acre	 result	 in	 unequal	 apportionment,	 and	 that	 the	

2012	 partial	 revaluation	 improperly	 targeted	 their	 properties.	 	 We	 address	

these	arguments	in	turn,	ultimately	finding	each	to	be	unpersuasive.	

       1.	    Large	Lot	Program		

       [¶35]	 	 The	 Taxpayers	 contend	 that	 the	 Town	 has	 used	 an	 unfairly	

discriminatory	valuation	practice	by	assessing	portions	of	larger	single	lots	at	

a	rate	that	is	lower	than	the	rate	applied	to	the	“base”	portion	of	the	lots.		

       [¶36]	 	 So	 long	 as	 an	 assessment	 “represents	 a	 fair	 and	 just	

determination	of	value”	for	the	parcel	“as	a	whole,”	no	constitutional	harm	has	

occurred.	 	 Roberts	 v.	 Town	 of	 Southwest	 Harbor,	 2004	 ME	 132,	 ¶	 4,	

861	A.2d	617	 (quotation	 marks	 omitted)	 (holding	 that	 a	 taxpayer	 failed	 to	

satisfy	 his	 burden	 of	 proving	 unjust	 discrimination	 when	 his	 argument	

“focused	 only	 on	 a	 component	 of	 his	 assessed	 value	 .	 .	 .	 and	 not	 on	 the	 total	

assessed	value”).		Here,	Lesperance’s	testimony	entitled	the	Board	to	find	that	

in	assessing	the	fair	market	value	of	a	single	parcel	that	consists	of	a	base	lot	
22	

and	 additional	 unimproved	 land,	 that	 additional	 land	 contributes	 in	

diminishing	 degrees	 to	 the	 overall	 market	 value	 of	 the	 parcel.		

Notwithstanding	 a	 conflicting	 view	 expressed	 by	 the	 Taxpayers’	 expert,	 the	

Board	was	entitled	to	find	that	the	Town’s	assessment	of	an	individual	parcel	

larger	than	one	acre	“represents	a	fair	and	just	determination	of	value”	when	

considering	 the	 parcel	 “as	 a	 whole.”	 	 See	 id.	 	 (quotation	 marks	 omitted).		

Therefore,	 the	 Board	 was	 not	 compelled	 to	 conclude	 that	 the	 large	 lot	

program	is	unjustly	discriminatory.	

        2.	     Partial	Revaluation	

        [¶37]		The	Taxpayers	next	argue	that	the	evidence	compelled	the	Board	

to	find	that	the	2012	partial	revaluation	failed	to	equalize	the	apportionment	

of	taxes	within	the	Town	because	there	was	insufficient	evidence	to	show	that	

the	    assessment-to-sales	            ratios	     in	    the	    targeted	       waterfront	        and	

water-influenced	 neighborhoods	 were	 significantly	 different	 from	 those	 in	

other	residential	areas.8		



   8	 	 The	 Taxpayers	 also	 argue	 that	 because	 Lesperance	 increased	 the	 valuations	 for	 their	
waterfront	 properties	 in	 Higgins	 Beach	 and	 Pine	 Point,	 but	 did	 not	 impose	 the	 same	 valuation	
increases	on	other	waterfront	properties	in	those	neighborhoods,	the	Taxpayers’	properties	were	
unfairly	targeted	for	unequal	treatment.		This	argument	is	not	persuasive.		As	Lesperance	testified,	
he	 focused	 only	 on	 the	 specific	 markets	 where	there	 were	 meaningful	 sales	 data	 demonstrating	 a	
divergence	 between	 the	 assessment-to-sales	 ratios	 in	 those	 markets	 and	 the	 residential	 average,	
and	 accordingly	 excluded	 riverfront	 areas	 within	 Higgins	 Beach	 and	 Pine	 Point	 where	 pricing	
trends	did	not	indicate	a	disparity.		Lesperance	also	explained	that	he	excluded	a	limited	number	of	
                                                                                                            23	

        [¶38]	 	 As	 we	 have	 previously	 held,	 although	 “[t]ownwide	 revaluations	

are	 perhaps	 the	 best	 method	 of	 maintaining	 equal	 apportionment	 of	 the	 tax	

burden[,]	 .	 .	 .	 assessors	 are	 not	 precluded	 from”	 adjusting	 assessments	 for	

selected	properties	“between	townwide	revaluations”	if	such	adjustments	will	

achieve	 greater	 equality.	 	 Moser	 v.	 Town	 of	 Phippsburg,	 553	 A.2d	 1249,	 1250	

(Me.	 1989).	 	 Further,	 an	 assessor	 need	 not	 attain	 absolute	 equality	 when	

revaluing	properties;	rather,	only	“rough	equality”	is	required.		Id.	(quotation	

marks	omitted).			

        [¶39]		The	evidence,	viewed	as	a	whole,	supports	the	Board’s	conclusion	

that	 the	 partial	 revaluation	 improved	 the	 equity	 of	 the	 Town’s	 assessments.		

Lesperance	 testified	 that	 in	 2011,	 the	 average	 assessment-to-sales	 ratio	 in	

residential	areas	of	the	Town	was	close	to	100%.		That	ratio	is	also	set	out	in	




waterfront	 properties	 in	 Higgins	 Beach	 from	 the	 revaluation	 because	 they	 possessed	 physical	
characteristics	that	made	them	unsuitable	for	development.	
    	
    In	addition	to	challenging	the	partial	revaluation,	the	Taxpayers	make	a	broader	argument	that	
the	 Town’s	 assessments	 of	 residential	 properties	 are	 consistently	 closer	 to	 market	 value	 than	 its	
assessments	 of	 waterfront	 and	 water-influenced	 properties,	 demonstrating	 an	 inequitable	
distribution	of	the	Town’s	overall	tax	burden.		Our	review,	however,	is	limited	to	the	effect	of	the	
Town’s	assessment	practices	on	the	Taxpayers’	properties.		We	therefore	do	not	consider	the	effect	
of	those	practices	on	waterfront	and	water-influenced	properties	generally.		Moreover,	as	discussed	
infra	 ¶¶	 39-44,	 the	 evidence	 was	 sufficient	 to	 support	 the	 Board’s	 conclusion	 that	 the	 Assessor’s	
methodologies	 resulted	 in	 assessments	 that	 were	 both	 closer	 to	 fair	 market	 value	 and	 more	
equitable	relative	to	the	average	assessment-to-sales	ratio	for	residential	properties	in	the	Town.	
24	

the	 portions	 of	 the	 annual	 State	 Valuation	 Reports9	 prepared	 by	 Maine	

Revenue	 Services	 (MRS)10	 that	 address	 municipal	 tax	 assessments	 in	

Scarborough	 in	 the	 2011	 tax	 year.	 	 In	 contrast,	 the	 Board	 received	 evidence	

that	for	the	specific	waterfront	and	water-influenced	markets	that	Lesperance	

reassessed	 in	 2012,	 the	 assessment-to-sales	 ratios	 were	 significantly	 below	

that	standard.11		Lesperance	stated	that	the	valuation	increases	resulting	from	

the	 2012	 partial	 revaluation	 directly	 addressed	 those	 disparities,	 improving	

the	assessment	ratios	for	the	targeted	areas	in	Higgins	Beach,	Pine	Point,	and	

Pillsbury	Shores	so	that	they	were	closer	to	100%,	and	bringing	them	in	line	

with	the	residential	average.		The	post-valuation	assessment	ratios	were	also	

well	 within	 statutory	 “minimum	 assessing	 standards”	 that	 are	 designed	 to	

achieve	 just	 and	 equitable	 property	 tax	 assessments,	 36	 M.R.S.	 §§	326-327	
   9	 	 The	 “State	 Valuation”	 is	 “the	 annual	 list	 of	 the	 equalized	 and	 adjusted	 value	 of	 all	 taxable	

property	in	each	municipality	as	of	April	1,	two	years	prior.”		4	C.M.R.	18	125	201-1	§	1(W)	(2015).		
The	MRS	conducts	the	valuations	to	determine	whether	municipalities	are	in	compliance	with	the	
minimum	 assessing	 standards	 and	 constitutional	 requirements.	 	 See	 36	 M.R.S.	 §	 305(1)	 (2015)	
(stating	that	the	MRS	must	annually	file	a	“valuation”	with	the	Secretary	of	State	certifying	that	“the	
equalized	just	value	of	all	real	and	personal	property	in	each	municipality”	is	“uniformly	assessed”	
and	“based	on	100%	of	the	current	market	value”);	see	also	36	M.R.S.	§§	329,	383(1)	(2015).		

   10		“Maine	Revenue	Services,”	which	is	the	term	used	in	the	record	on	this	appeal,	is	referred	to	

in	some	statutes	as	the	“Bureau	of	Revenue	Services.”		See	36	M.R.S.	§	111(1-B)	(2015).	

   11		As	the	Taxpayers	correctly	assert,	the	State	Valuation	Reports	introduced	in	evidence	show	

little	 divergence	 between	 assessment-to-sales	 ratios	 in	 the	 overall	 “residential”	 and	 “waterfront”	
categories.		As	Lesperance	explained	in	his	testimony,	however,	the	“waterfront”	category	in	those	
reports	 includes	 all	 waterfront	 and	 water-influenced	 properties	 in	 the	 Town.	 	 Conversely,	
Lesperance’s	 post-valuation	 sales	 ratio	 studies	 focus	 only	 on	 particular	 waterfront	 and	
water-influenced	 markets,	 and	 demonstrate	 that,	 on	 average,	 sales	 prices	 in	 those	 discrete	 areas	
significantly	exceeded	assessments.	
                                                                                   25	

(2015),	    which	    require	    municipalities	    to	   maintain	     town-wide	

assessment-to-sales	ratios	of	70%	to	110%,	id.	§	327(1).			

      [¶40]	 	 Lesperance	 also	 stated	 that	 he	 reduced	 assessments	 in	 other	

neighborhoods	where	the	sales	data	established	a	trend	of	lower	sales	prices.		

The	 2012	 revaluation	 therefore	 targeted	 locations	 that	 constitute	 “separate	

markets”	 and	 adjusted	 the	 assessments	 there	 in	 order	 to	 equalize	

assessment-to-sales	ratios	throughout	the	Town.			

      [¶41]		Post-valuation	studies	also	examined	the	“quality	ratings”	of	the	

revalued	 properties.	 	 A	 “quality	 rating”	 measures	 the	 variance	 between	

particular	 sales	 prices	 and	 the	 average	 assessment-to-sales	 ratio.	 	 A	 lower	

quality	 rating	 indicates	 a	 lower	 divergence	 and	 therefore	 a	 more	 equitable	

assessment.	 	 Municipalities	 are	 required	 to	 maintain	 quality	 ratings	 of	 no	

more	than	20.		36	M.R.S.	§	327(2).		As	a	result	of	the	revaluation,	the	quality	

rating	for	two	of	the	three	neighborhoods	improved,	decreasing	from	14	to	11	

for	Pine	Point,	and	from	9	to	7	for	Pillsbury	Shores.		In	the	third	neighborhood,	

Higgins	 Beach,	 the	 quality	 rating	 remained	 at	 6.	 	 Additionally,	 MRS’s	

independent	audit	of	the	2012	partial	revaluation,	see	36	M.R.S.	§	384	(2015),	

further	confirmed	that	the	revaluation	resulted	in	“a	decisive	improvement	in	
26	

[the]	equity	and	assessment	levels”	of	the	targeted	properties	in	comparison	

to	properties	in	other	parts	of	Town.	

      [¶42]	 	 The	 Taxpayers	 argue	 that	 the	 Board	 erred	 by	 relying	 on	

Lesperance’s	 post-valuation	 studies	 as	 evidence	 that	 the	 revaluation	

improved	the	equity	of	the	Town’s	assessments,	because	those	studies	include	

sales	 that	 took	 place	 before	 the	 economic	 downturn	 of	 2008.	 	 They	 contend	

that	when	there	is	a	significant	change	in	the	market,	such	as	a	recession,	it	is	

improper	for	an	assessor	to	consider	sales	that	took	place	before	that	event.		

Contrary	 to	 their	 contention,	 however,	 the	 Board	 received	 competent	

evidence	to	support	its	implicit	findings	that	the	2008	recession	did	not	have	a	

significant	adverse	impact	on	waterfront	property	values	in	Scarborough	and	

that	 therefore	 the	 inclusion	 of	 pre-2008	 data	 in	 Lesperance’s	 studies	 was	

proper.		Although	the	Taxpayers	presented	testimony	from	an	appraiser	who	

offered	 a	 contrary	 opinion	 regarding	 the	 effect	 of	 the	 2008	 recession,	 the	

Board	was	not	compelled	to	accept	that	view.		See	Adelman	v.	Town	of	Baldwin,	

2000	ME	91,	¶	14,	750	A.2d	577	(explaining	that	a	municipal	board	is	entitled	

to	 make	 credibility	 determinations	 and	 find	 facts	 based	 on	 its	 assessment	 of	

the	evidence).	
                                                                                         27	

       [¶43]		Additionally,	contrary	to	the	Taxpayers’	contention,	Lesperance’s	

reliance	on	sales	occurring	since	the	last	town-wide	revaluation	is	consistent	

with	 our	 analysis	 in	 Opinion	 of	 the	 Justices,	 2004	 ME	54,	 850	 A.2d	 1145.	 	 In	

that	 case,	 we	 considered	 the	 constitutionality	 of	 proposed	 legislation	 that	

would	have	created	two	different	bases	for	tax	value	purposes	depending	on	

the	 date	 of	 acquisition.	 	 Id.	¶	13.	 	 We	 concluded	 that	 the	 proposed	 bill	 “[ran]	

afoul	 of	 the	 [constitutional]	 requirement	 that	 a	 valid	 property	 tax	 must	 be	

based	 on	 [current]	 market	 value,”	 because	 some	 properties	 would	 be	 taxed	

based	 entirely	 on	 an	 assessment	 from	 eight	 years	 earlier.	 	 Id.	 ¶	 16;	 see	 also	

Me.	Const.	 art.	 IX,	 §	 8.	 	 Here,	 Lesperance	 did	 not	 arbitrarily	 adopt	 assessed	

values	from	a	prior	tax	year	as	the	exclusive	basis	for	the	revaluation.		Rather,	

he	 considered	 a	 mix	 of	 sales	 occurring	 between	 the	 last	 town-wide	

revaluation	 and	 the	 beginning	 of	 the	 2012	 tax	 year.	 	 He	 explained	 that	 by	

considering	sales	from	a	range	of	years	he	was	able	to	confirm	a	market	trend,	

thereby	improving	the	accuracy	of	his	assessments.			The	Board	was	entitled	

to	 conclude	 that	 this	 assessment	 methodology	 was	 proper	 and	 resulted	 in	 a	

reasonable	 approximation	 of	 the	 2012	 market	 value	 for	 the	 properties.	 	 See	

Opinion	of	the	Justices,	2004	ME	54,	¶	16	&	n.7,	850	A.2d	1145	(citing	Shawmut	

Inn	 v.	 Town	 of	 Kennebunkport,	 428	 A.2d	 384,	 390	 (Me.	1981))	 (noting	 that	
28	

local	 assessors	 have	 “flexibility”	 to	 choose	 an	 appropriate	 methodology	 to	

determine	market	value).	

      [¶44]	 	 We	 therefore	 conclude	 that,	 contrary	 to	 the	 Taxpayers’	

contentions,	 the	 Board	 did	 not	 err	 by	 determining	 that	 the	 Assessor	

reasonably	     increased	    assessments	      for	   targeted	     waterfront	     and	

water-influenced	properties	in	Higgins	Beach,	Pine	Point,	and	Pillsbury	Shores	

in	2012,	and	that	Lesperance’s	use	of	market	data	was	not	flawed.	

                                  III.		CONCLUSION	

      [¶45]	 	 Although	 the	 Board	 did	 not	 err	 in	 denying	 the	 Taxpayers’	

abatement	 applications	 based	 on	 several	 of	 their	 contentions,	 the	 evidence	

compels	 the	 conclusion	 that	 the	 Town’s	 method	 of	 assessing	 separate	 but	

abutting	 parcels	 held	 in	 common	 ownership	 resulted	 in	 unequal	

apportionment	because	that	methodology	necessarily	deprives	the	Taxpayers	

“of	 a	 rough	 equality	 in	 tax	 treatment	 of	 similarly	 situated	 property	 owners.”		

Allegheny,	 488	 U.S.	 at	 343.	 	 We	 therefore	 remand	 this	 action	 to	 the	 Business	

and	 Consumer	 Docket	 with	 instructions	 to	 remand	 to	 the	 Board	 for	 a	

determination	of	the	appropriate	abatements.	
                                                                                 29	

         The	entry	is:	

                            Judgment	 vacated.	 	 Remanded	 to	 the	 Business	
                            and	 Consumer	 Docket	 with	 instructions	 to	
                            remand	 to	 the	 Scarborough	 Board	 of	
                            Assessment	 Review	 for	 further	 proceedings	
                            consistent	with	this	opinion.	
	
	     	     	       	    	      	
	
On	the	briefs:	
	
      John	B.	Shumadine,	Esq.,	Murray,	Plumb	&	Murray,	Portland,	
      for	appellants	Donald	Petrin	et	al.	
      	
      Robert	 J.	 Crawford,	 Esq.,	 and	 N.	 Joel	 Moser,	 Esq.,	 Bernstein	
      Shur,	Portland,	for	appellee	Town	of	Scarborough		
	
	
At	oral	argument:	
	
      John	B.	Shumadine,	Esq.,	for	appellants	Donald	Petrin	et	al.	
      	
      Michael	 A.	 Hodgins,	 Esq.,	 Bernstein	 Shur,	 Augusta,	 for	
      appellee	Town	of	Scarborough		
	
	
	
Business	and	Consumer	Docket	docket	number	AP-2014-03	
FOR	CLERK	REFERENCE	ONLY